UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2010 GATEWAY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-06404 44-0651207 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation) File Number) Identification Number) 1415 Louisiana Street, Suite 4100 Houston, Texas (Zip Code) (Address of principal executive offices) Registrants telephone number, including area code: (713) 336-0844 Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders of Gateway Energy Corporation (the Company) held on August 18, 2010, the proposals listed below were submitted to a vote of the Companys stockholders. Each of the proposals was approved by the stockholders pursuant to the voting results set forth below. (1) Election of the following persons as directors of the Company to serve until the next annual meeting of stockholders: Name Votes For Votes Withheld Broker Non-Votes Perin Greg deGeurin 9,278,151 623,992 3,933,172 David F. Huff 9,284,755 617,388 3,933,172 John O. Niemann, Jr. 9,265,787 636,356 3,933,172 Frederick M. Pevow, Jr. 9,282,314 619,829 3,933,172 John A. Raasch 9,175,969 726,174 3,933,172 Paul G. VanderLinden, III 9,276,382 625,761 3,933,172 (2) Ratification of the appointment of Pannel Kerr Forster of Texas, P.C. as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2010. Votes For Votes Against Abstentions Broker Non-Votes 13,617,324 132,553 85,438 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 19, 2010 GATEWAY ENERGY CORPORATION By: s/ Frederick M. Pevow, Jr. Frederick M. Pevow, Jr. President and Chief Executive Officer
